Citation Nr: 0828088	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-15 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased rating for the separately 
evaluated radiculitis of the right lower extremity, currently 
evaluated as 10 percent disabling.

3.  Entitlement to service connection for diabetes mellitus, 
Type II.

4.  Entitlement to service connection for a skin disability, 
to include as secondary to a thyroid disability and/or 
diabetes mellitus.

5.  Entitlement to service connection for right ear hearing 
loss disability.

6. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss disability.

7.  Whether there was clear and unmistakable error (CUE) in 
the February 1977 and October 1978 rating decisions by which 
entitlement to service connection for residuals of a thyroid 
disorder was denied.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from September 1973 to 
September 1976.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board affirmed the RO denial by a 
decision dated May 8, 2007.  The veteran appealed the May 
2007 Board decision to the United States Court of Appeals for 
Veterans Claims (Court), which in an April 2008 Order, 
granted a March 2008 Joint Motion for a Partial Remand of the 
case to the Board.  Although not specifically stated in the 
Court's Order, such Partial Remand action served to vacate 
only the portion of the May 8, 2007 Board decision that found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for defective hearing.

The Board notes that there is no evidence that the issues 
that were remanded in the aforementioned May 8, 2007 Board 
decision that is the subject of the April 2008 Court Order 
have been developed and readjudicated as requested by the 
Board in such decision.  Therefore, the Board still has 
jurisdiction over the issues of entitlement to an increased 
rating for chronic lumbosacral strain, entitlement to an 
increased rating for radiculitis of the right lower 
extremity, entitlement to service connection for diabetes 
mellitus, Type II, entitlement to service connection for a 
skin disability, and whether there was clear and unmistakable 
error (CUE) in the February 1977 and October 1978 rating 
decisions by which entitlement to service connection for 
residuals of a thyroid disorder was denied.  These issues 
will be addressed in the Remand below.

The Board observes that in the September 2004 rating 
decision, the RO indicated that the veteran was previously 
denied service connection for hearing loss for his right ear 
and determined that new and material evidence had not been 
submitted for such issue.  However, the record does not 
demonstrate that the issue of entitlement to service 
connection for right ear hearing loss has been previously 
adjudicated on the merits.  Therefore, the Board finds that 
because there has been no finality in a prior decision for 
such issue, the issue for entitlement to service connection 
for right ear hearing loss disability must be adjudicated de 
novo.  As such, this issue, which will be addressed in the 
Remand below, has been recharacterized as that which is found 
on the coversheet of the decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record does not reflect that the veteran has been 
provided VCAA notice with regard to his claim for service 
connection for right ear hearing loss.  During the pendency 
of the appeal, the Court issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) wherein additional VCAA 
notice criteria were outlined relative to increased rating 
claims.  With respect to the veteran's claim for whether new 
and material evidence has been received to reopen a claim for 
left ear hearing loss disability, a review of the claims file 
reveals that, in light of the Court's decision in Kent v. 
Nicholson, 20 Vet. App 1 (2006), the July 2004 VCAA 
notification letter sent to the veteran is insufficient.  
Although the letter informed the veteran that new and 
material evidence could be submitted to reopen his claim and 
indicated what type of evidence would qualify as "new" 
evidence, he was not correctly informed of what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection for left ear hearing 
loss that was found insufficient in the previous RO denial.  
Therefore, the Board finds that these claims must be remanded 
for compliance with the VCAA and recent case law.

In August 2004, the veteran indicated that VA erred in 1977 
when service connection for a thyroid condition was denied.  
The claim for revision of the previous denial of service 
connection for thyroid condition based on clear and 
unmistakable error could impact his secondary service 
connection claims for diabetes mellitus and a skin condition.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other).  As such, these claims 
are inextricably intertwined and appellate review of his 
service connection claims for diabetes mellitus and a skin 
condition would be premature at this time.

Additionally, in July 2006 correspondence the veteran 
indicated he was diagnosed with arthritis earlier in the 
month at a VA medical facility.  A review of the current 
medical evidence of record does not indicate the veteran had 
been diagnosed with degenerative joint disease of the lumbar 
spine.  While the veteran did not indicate the diagnosis of 
arthritis involved his service-connected lumbar spine 
disability, such a diagnosis would be indicative of a change 
in his disability since his last VA examination.  As such, 
the veteran's current VA treatment records should be obtained 
and he should be afforded a current VA examination.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted). 
The VA examiner should also clarify the degree of functional 
mobility.  The August 2004 VA spine examination report 
indicates the veteran "basically" had no range of motion of 
the thoracolumbar spine while also indicating the veteran 
stated he was unable to do any range of motion.  Based on the 
additional objective findings, such as no atrophy or muscle 
loss, it is unclear from the current evidence of record 
whether the veteran refused to participate in his VA 
examination or whether the examination showed functional 
limitations that approximated ankylosis of the thoracolumbar 
spine.  In this regard, the Board observes that VA's duty to 
assist is not a one-way street; the veteran also has an 
obligation to assist in the adjudication of his claim. See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), Kent v. 
Nicholson, 20 Vet. App 1 (2006), and as 
well as 38 U.S.C.A. 5102, 5103, and 
5103A, 38 C.F.R. § 3.159, and any other 
applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claim for service 
connection for right ear hearing loss 
disability and diabetes mellitus, his 
claim for service connection for a skin 
disability, including on a secondary 
basis, his claims for entitlement to 
increased ratings for chronic lumbosacral 
strain and right lower extremity 
radiculitis, his claim of new and 
material evidence to reopen a claim for 
service connection for left ear hearing 
loss disability, and his claim of CUE in 
the February 1977 and October 1978 rating 
decisions which denied entitlement to 
service connection for residuals of a 
thyroid disorder, including which 
evidence, if any, the veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA. 

Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claim, including notice that a disability 
rating and an effective date for the 
award of benefits will be assigned in the 
event of award of any benefit sought per 
Dingess.  

With respect to his new and material 
evidence claim, the veteran should be 
informed of what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection for left ear hearing loss 
disability that were found insufficient 
in the previous final denial of record, 
per Kent.

With respect to his increased rating 
claims, the veteran should be informed of 
all relevant diagnostic codes (DC) for 
the disabilities at issue, as well as a 
description of the rating formula for all 
possible schedular ratings under that 
diagnostic code(s).

Per Vazquez-Flores, the veteran should 
also be advised to provide evidence 
demonstrating a worsening of the 
disabilities and the effect that 
worsening has on his employment and daily 
life and that should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
	
2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his right ear hearing loss 
disability, left ear hearing loss 
disability, diabetes mellitus, and skin 
disability since his discharge from 
service and his low back and right lower 
extremity disabilities since June 2003.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

3.  Thereafter, the RO should undertake 
all necessary development for the 
veteran's claim for entitlement to 
service connection for right ear 
hearing loss disability, including the 
scheduling of a VA examination if 
required. 

4.  Schedule the veteran for a VA spine 
examination to determine the current 
nature and extent of his chronic 
lumbosacral strain with associated 
radiculopathy.  The VA examiner should 
include thoracolumbar ranges of motion; 
if the veteran is unable or refuses to 
participate in the examination, the VA 
examiner should note whether there is a 
combination of both subjective and 
objective findings that approximate 
functional ankylosis of the 
thoracolumbar spine as the result of 
his service- connected chronic 
lumbosacral strain with associated 
radiculopathy.  Send the claims folder 
to the examiner for review.

5.  The veteran's CUE claim and his claim 
for service connection for right ear 
hearing loss disability should be 
adjudicated.  Notice of the 
determination, and his appellate rights, 
should be issued to the veteran and his 
representative.  The veteran should be 
advised of the necessity of perfecting an 
appeal, if the benefit sought is not 
granted, if he wants the Board to 
consider the issues.

6.  Thereafter, readjudicate the 
veteran's increased rating claims and the 
claims for service connection for 
diabetes mellitus and a skin disability, 
including on a secondary basis.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

